On October 25,1990, the Defendant was sentenced to forty (40) years with ten (10) years suspended for Mitigated Deliberate Homicide, plus an additional ten (10) years with five (5) years suspended for the use of a weapon. These terms shall run consecutive to each other and the defendant was designated a Dangerous Offender.
On May 8,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Cynthia Jones, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the 'unanimous decision of the Sentence Review Division that this case shall be remanded back to Judge Keller for listing of the reasons for the dangerous designation as well as reasons for the sentence.
On August 7,1992, the Hon. Robert Keller submitted his Response to the Sentence Review Board and listed nine (9) separate reasons for the dangerous designation as well as reasons for the sentence.
On September 25, 1992, after careful consideration of Judge Keller’s Response, it is the unanimous decision of the Sentence Review Division that Judge Keller’s decision shall he affirmed. The sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, and Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Cynthia Jones, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.